 398DECISIONS OF NATIONAL LABOR RELATIONS BOARDPlumbers and Steamfitters Union Local 100, affiliated with theUnited Association of Journeymen&Apprentices of thePlumbing and Pipefitting Industry of the U.S. and Canada,AFL-CIO,and William D. Zea, Business Representative [BeardPlumbing Company]and0.W. Breland.Case No. 16-CB-155.August 1, 1960DECISION AND ORDEROn April 1, 1960, Trial Examiner Reeves R. Hilton issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondents had engaged in and were engaging in certain unfairlabor practices and recommending that they cease and desist there-from and take certain affirmative action, as set forth in the copy ofthe Intermediate Report attached hereto.Thereafter, the Respond-ents filed exceptions to the Intermediate Report and a supportingbrief.'The Board 2 has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions, the brief, and the entire record inthe case, and hereby adopts the findings,3 conclusions, and recom-mendations of the Trial Examiner with the additions and modifi-cations noted below.1.We agree with the Trial Examiner that the Respondents causedthe Beard Plumbing Company to discriminate against O. W. Brelandin violation of Section 8(b) (2) and (1) (A) of the Act.As found by the Trial Examiner, Breland was employed by Beardon July 31, 1959, and told to report to work on August 3, 1959. Ac-cording to Beard, later on the day of hiring Union Steward Fry andBreland reported back to him and the former said in the presence andwith the acquiescence of Breland that the two men had decided that"he [Breland] had better go on back down to East Texas, that hedidn't think he would go to work here, or words to that effect." TheTrial Examiner rejected this explanation as incredible in view ofBreland's strenuous efforts thereafter to obtain clearance from theIThe Respondents'request for oral argument is hereby denied as the record,includingthe exceptions and the brief,adequately presents the issues and the positions of theparties.'Pursuant to Section 3(b) of the Act,the Board has delegated its powers in connec-tion with this case to a three-member panel [Members Rodgers, Bean, and Fanning]8 The Respondents have excepted to the Trial Examiner's finding that Local 301 of theUnited Association of Journeymen & Apprentices of the Plumbing and Pipefitting Industryof the US and Canada,AFL, isa labor organization within the meaning of the Actbecause there is no testimony regarding its structure,functions,duties, or affiliations.Although the exception appears captious inasmuch as Local 301 is an affiliate of thesame international union as Respondent Local 100, we find merit in the exception in viewof the state of the record.However,this does not require modification of any of theother findings of the Trial Examiner.128 NLRB No. 48. PLUMBERS & STEAMFITTERS UNION LOCAL 100, ETC.399Respondent Union. Instead, the Trial Examiner found, as testifiedby Breland, that Breland was unable to start working because hisemployment had been conditioned upon his obtaining a work orderor clearance from the Respondent Union and that he had been unableto secure the necessary order.We agree with these findings of theTrial Examiner.We also find that the Respondent Union caused thecancellation of Breland's employment as evidenced by Breland'scredited testimony that on the evening of August 3, in a telephoneconversation with Fry,' the latter said that he and Beard had talkedover Breland's problem that afternoon and "Beard told him he couldhire me [Breland] without clearing through that local if he wantedto, and Mr. Fry said he advised him against that, because he wasusing union labor and making money under them and he advisedagainst it." 52.The Respondents contend that, having called Beard as his wit-ness, the General Counsel was bound by his testimony and could notimpeach it.However, the rule against the impeachment of one's ownwitness does not apply to contradictions by other witnesses 6 The Re-spondents also assert that Beard was a more credible witness thanBreland.The Trial Examiner found to the contrary and the recordconsidered as whole does not justify upsetting that credibilitydetermination'3.The Respondents contend that they were denied the opportunityadequately to prepare their defense.They assert that the complaintdid not advise them of the factual basis on which the legal conclusionswere based and that attempts to secure this information by a bill ofparticulars and discovery were unavailing.We find no merit in thisobjection.The complaint alleged that through their agents William Zea, busi-ness representative, and Howard Fry, job steward, the Respondentson or about July 31 and August 3,1959, caused Beard Plumbing Com-pany to discriminate against 0. W. Breland, the Charging Party, inregard to employment at the Texas Instruments jobsite in Dallas,Texas, because Breland was not a member of Respondent Local 100and had engaged in other concerted activities. In a motion for a bill* Fry did not testify.5 The Respondents have excepted to this testimony as inadmissible hearsay.We findthat Fry's statement was made concerning a matter within the scope of his authority asan agent of the Respondent Union andthat thestatement was admissible not only asevidence that the statement was made, but also as evidence bearing on the truth of thesubjectmatterof thestatement.Local 1016,United Brotherhood of Carpenters etc.,AFL-CIO, etal.(BookerLumber Co., Inc.),117 NLRB 1739,1746, enfd in relevantpart 273 F. 2d 686(C.A. 2) ;Local 135, International Brotherhood of Teamsters, etc.(Capital Paper Company Consolidated Sales,Inc.),117 NLRB635, enfd. 267 F. 2d 870(C A. 7), cert denied361 U S.914, rehearing denied 361U S. 945.9 3 Wigmore on Evidence$907 (3d ed. 1940) ;EliseCivil,etc.v.Waterman SteamshipCorporation,217 F. 2d 94, 99 (C.A.2) ;Hammitt v. Westbrook,Tex. Civ. App , 262 S.W.2d 260, 261.7Standard Dry Wall Products,Inc.,91 NLRB 544, 545,enfd 188 F. 2d 362(C.A 3). 400DECISIONS OF NATIONAL LABOR RELATIONS BOARDof particulars, the Respondents requested the General Counsel tospecify (1) any other representatives who may have caused Beard torefuse to employ Breland, (2) the nature of other concerted activitieswhich Breland engaged in that allegedly caused Respondents to dis-criminate against him, (3) and the means by which the Respondentscaused Beard to discriminate against Breland.At the opening of the.2-day hearing, the General Counsel, in response to Respondents' reit-eration of its request for a bill of particulars stated that, in additionto Zea and Fry, named in the complaint, two other named representa-tives-Cooper and Sharp-were involved in the unlawful conduct onthe part of the Respondents.The Trial Examiner denied the requestfor a bill of particulars stating as to (1) and (2) that if, at the con-clusion of the General Counsel's case, the Respondents felt they neededadditional time to meet the testimony coming from Cooper or Sharp,or with respect to other concerted activities, then Respondents couldapply for a continuance.As to request (3), the Trial Examiner de-nied it outright as being a matter purely of evidence.The Trial Ex-aminer also denied the Respondents' request for discovery.At theclose of the General Counsel's case, the Respondents moved for acontinuance claiming that Breland's testimony was a surprise andthat they needed additional time to review his testimony and to inter-view witnesses.The Trial Examiner denied the motion.We findno error in any of the rulings of the Trial Examiner. The complaint,as well as the information furnished the Respondents by the GeneralCounsel at the opening of the hearing, apprised the Respondents ofthe nature of their alleged unfair labor practices and gave them suffi-cient information properly to prepare their defense.Although thecomplaint named Steward Fry as one of the two representatives bywhom Respondents committed the unfair labor practices, and as thehearing proceeded it became clear that Steward Fry was a primemover in the events which resulted in the filing of the unfair laborpractice charges, the Respondents did not call him as a witness orexplain why he was not called.As to the denial of the request fordiscovery, the Board's procedures make no provision for discovery.This lack is not a denial of due process.'The question whether a con-tinuance is to be granted and the extent of it is a matter within thesound discretion of the Trial Examiner.We perceive no abuse ofthat discretion in this case.On the basis of the entire record, weare convinced that the Respondents had adequate information andopportunity to prepare its defense and that any claimed lack thereofis not to be attributed to the rulings of the Trial Examiner.8 IN' L R B v. GlobeWireless,Ltd,193 F 2d 748, 7:31 (C A. 9) , seehonorable Julius H.Miner et at.v.H. Leslie Atlass,364 U S 854 PLUMBERS & STEAMFITTERS UNION LOCAL 100, ETC.401ORDERUpon the entire record in the case and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondents, Plumbers andSteamfitters Union Local 100, affiliated with the United Associationof Journeymen & Apprentices of the Plumbing and Pipefitting Indus-try of the United States and Canada, AFL-CIO, and its officers,representatives, agents, successors, and assigns, including BusinessRepresentativeWilliam D. Zea, shall :1.Cease and desist from :(a)Causing or attempting to cause Claude C. Beard, Sr., andClaude C. Beard, Jr., a partnership doing business as Beard PlumbingCompany, its officers, agents, successors, or assigns, to discharge, refuseto hire, or otherwise discriminate against O. W. Breland in violationof Section 8(a) (3) of the Act.(b) In any like or related manner restraining or coercing employeesof, or applicants for employment with, Beard Plumbing Company inthe exercise of the rights guaranteed in Section 7 of the Act, except tothe extent that such rights may be affected by an agreement requiringmembership in a labor organization as a condition of employment asauthorized in Section 8(a) (3) of the Act, as modified by the Labor-Management Reporting and Disclosure Act of 1959.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act.(a)Make whole O. W. Breland for any loss of pay he may halvesuffered by reason of the discrimination against him in the mannerand to the extent set forth in the section of the Intermediate Reportentitled "The Remedy."(b)Preserve and, upon request, make available to the Board or itsagents, for examination and copying, all payroll records, social secu-rity payment records, timecards, personnel records and reports, andall other records necessary to analyze the amount of backpay dueunder the terms of this Order.(c)Post in conspicuous places at the business office of RespondentLocal 100 and at all places where notices or communications to itsmembers are customarily posted, copies of the notice attached heretoBy letter dated December 9, 1959, the Respondents notified the Company, with copyto Breland, that it had no desire to cause discrimination against the latter, and that ithad no objection to the Company tendering an offer of employment to, and employing,BielandAs this letter is in the form usually required of a union in order to terminateitsbackpay liability, we shall not direct that a second notice of like import be servedupon the Company. Ave shall also terminate the Respondents' backpay liability 5 daysafterDecember 9, 1959, the date of the Respondents' letter to the Company describedaboveBakery and Confectionery Workers' International Union of America, Local 12.AFL (The Great Atlantic d Pacific Tea Company (Pittsburgh Bakery)),115 NLRB1542, 1543 402DECISIONS OF NATIONAL LABOR RELATIONS BOARDmarked "Appendix." '0 Copies of said notice, to be furnished by theRegional Director for the Sixteenth Region, shall, after being dulysigned by a representative of Respondent Local 100 and William D.Zea, be posted by them for a period of 60 consecutive days thereafter.Reasonable steps shall be taken by the Respondents to insure that saidnotices are not altered, defaced, or covered by any other material.(d)Mail to the Regional Director for the Sixteenth Region signedcopies of the aforementioned notice for posting by Beard PlumbingCompany, the Company willing, in places on the jobsites within thejurisdiction of Respondent Local 100 where notices to employees arecustomarily posted.Copies of said notice to be furnished by theRegional Director for the Sixteenth Region, shall, after being signedby the Respondents, as indicated, be forthwith returned to the Re-gional Director for disposition by him.(e)Notify the Regional Director for the Sixteenth Region, inwriting, with 10 days from the date of this Order, what steps havebeen taken to comply herewith.10 In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order."APPENDIXNOTICE TO ALL MEMBERS OF PLUMBERS AND STEAMFIrFERS UNIONLOCAL 100, AFFILIATED `W7ITII THE UNITED ASSOCIATION OF JOURNEY-MEN &APPRENTICES OF THE PLUMBING AND PIPEFITPING INDUSTRYOF THE U.S. AND CANADA, AFL-CIOPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify you that :WE WILL NOT cause or attempt to cause Claude C. Beard, Sr.,and Claude C. Beard, Jr., a partnership doing business as BeardPlumbing Company, its officers, agents, successors, or assigns, todischarge, refuse to hire, or otherwise discriminate against O.W. Breland in violation of Section 8(a) (3) of the Act.WE WILL NOT in any like or related manner restrain or coerceemployees of, or applicants for employment with, Beard Plumb-ing Company, in the exercise of the rights guaranteed in Section7 of the Act, except to the extent that such rights may be affectedby an agreement requiring membership in a labor organizationas a condition of employment as authorized in Section 8(a)^(3)of the Act, as modified by the Labor-Management Reporting andDisclosure Act of 1959. PLUMBERS&STEAMFITTERSUNIONLOCAL 100,ETC.403WE WILL make whole 0. W. Breland for any loss of pay he mayhave sufferedas a resultof the discrimination against him.PLUMBERSAND STEAMFITTERS UNION LOCAL100,AFFILIATEDWITH THE UNITED ASSO-CIATION OF JOURNEYMEN & APPRENTICES OFTHE PLUMBING AND PIPEFITTING INDUSTRYOF THE U.S. AND CANADA, AFL-CIO,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)Dated----------------By-------------------------------------(WILLIAM D.ZEA)(Business Representative)This noticemustremain posted for 60 days from the date hereof,and mustnot be altered, defaced, or covered by any other material.INTERMEDIATE REPORTSTATEMENT OF THE CASEUpon a charge, duly filed, the General Counsel of the National Labor RelationsBoard, through the Regional Director for the Sixteenth Region(Fort Worth,Texas),issued a complaint dated November 6, 1959, alleging that the above-named Respond-ents have engaged in unfair labor practices in violation of Section 8(b)(2) and(1) (A) of the National Labor Relations Act, as amended.The answer of theRespondents denies the commission of any unfair labor practices.Pursuant tonotice a hearing was held before the duly designated Trial Examiner at Dallas,Texas, on January 19 and 20, 1960.All parties were represented at the hearingand were afforded opportunity to adduce evidence,to examine and cross-examinewitnesses,to present oral argument,and to file briefs.On February 23, counselsubmitted briefs, which I have fully considered.Upon the entire record,and from my observation of the witnesses,Imake thefollowing:FINDINGS OF FACT1.JURISDICTIONAL FINDINGSThe complaintalleges thatClaude C.Beard, Sr., andClaude C.Beard,Jr., areindividuals engaged in a partnership doing businessunderthe trade name and styleof Beard Plumbing Company, herein called the Employer,under thelaws of theState of Texas,and maintains its office and principal place of business at Dallas,Texas, whereit is engaged in business as a mechanical contractor,performingplumbing, heating,and air-conditioning services and selling products related to itsservices.In the yearpreceding the issuance of the complaintthe Employer pur-chased materials, equipment,products,pipes, furnaces,air-conditioning equipment,and supplies for sale and use in its operations,valued in excess of$50,000, whichwere shippedinto the Stateof Texasfrom places outside the State.The Respondentsdo not dispute these allegations nor contest the jurisdiction of the Board.I find theEmployer is engaged in commerce within the meaningof the Act.H. THELABOR ORGANIZATIONSINVOLVEDThe partiesstipulatedthat Local 100 isa labor organization within the meaningof Section2(5) of the Act and that WilliamD. Zea is one of its businessrepresentatives.I also find thatLocal301 ofthe UnitedAssociation of Journeymen& Appren-tices of the Plumbing and PipefittingIndustryof theU.S. and Canada, AFL-CIO,ofMarshall, Texas,isa labor organization within the meaning of Section 2(5)of the Act. 404DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII.THE UNFAIR LABOR PRACTICESA. The issueThe question presented is whether the Respondents, without any agreement orarrangement with the Employer, caused the Employer to discharge and/or refuseto hire Breland by refusing to issue a work order to Breland because of his non-membership in Local 100.B. Background of eventsClaude C. Beard, Sr., testified he had been in the plumbing business for some30 years and in the summer of 1959 he was performing work on a project forTexas Instruments Company, near Dallas, as both a contractor and subcontractor.Beard commenced work on the project, which was still in progress, in February1957.During the summer of 1959 he employed from 100 to 125 men and at thetime of the hearing he had between 40 and 45 pipefitters on the job.Beard stated that he was a member of the Mechanical Contractors Association,which had a collective-bargaining agreement with Local 100, and he felt "obligated"to the agreement by virtue of his association membership.However, the com-plaint contains no allegation whatever in respect to this agreement, or to anyother agreement, arrangement, or understanding between Local 100 and theEmployerIn the summer of 1959, Howard Fry was job steward for Local 100.As jobsteward, Fry handled complaints involving the employees and any complaints ordisputes with other craft unions concerning work jurisdiction.All hiring was performed by Beard, or his son, and he obtained new men pri-marily through employees on the job and Local 100, although at times he securedmen by newspaper advertising and from the Texas Employment Commission.Aspart of his hiring procedure, Beard notified Local 100 of all hirings by telephone, sothat the Local would have a record of the men working for him.C. The discriminatory treatment of BrelandBreland lived in Jefferson, Texas, was a journeyman pipefitter and a member ofLocal 301, and a close friend of Fry.On Thursday evening, July 30, 1959, Frytelephoned Breland at his home to inquire if he wanted a job and Breland repliedthat he did, that he had been out of work for some time. Fry then asked if hecould come to Dallas that night, some 180 miles distant.Breland said he was notcertain but he would call back.Later he telephoned that he could not make it thatnight.Fry thereupon told him to come to Dallas in the morning, "clear throughthe local," and then see him at the jobsite.Breland said he would do so.OnFriday morning, July 31, Breland drove to Dallas and as he was not familiar withthe city, he called a friend of his, Edgar J. Nesbitt, to meet him and drive him to theoffice of Local 100. Breland and Nesbitt arrived at union headquarters about 10 30and both went into the union hall where they saw a Mr. Sharp, a union official,standing behind a cage or window.Breland approached the window, presentedhis dues book from Local 301 to Sharp and stated he was looking for work. Sharphanded him the book and said there was no work available for pipefitters in Dallasbut he heard there might be work in Wichita Falls. Sharp then walked away.Breland and Nesbitt left the union hall and drove to the jobsite, arriving therearound 11 or 12 o'clock. Breland met Fry who stated they would see Beard aboutgoing to work.As they reached the office Fry stopped to talk to an employee andwhile thus engaged, a man came out of the office and announced Beard wanted tosee Breland.Breland went into the office where he met Beard who stated he hadbeen highly recommended for the job and inquired if he could start work onMonday, August 3. Breland answered he could, whereupon Beard stated he wouldcall Zea or Local 100 and get him a work order. Beard then Placed a telephonecall,asked for Zea and said, "I am employing O. W. Breland, and give him awork order to go to work on Monday." Beard mentioned Breland was a friend ofFry's and the conversation ended.Beard told Breland to go to the Local and pickup the work order and report for work MondayBreland and Nesbitt then drove back to the Union hall where Breland told CharlieCooper, assistant business agent, that Beard had called to get him a work orderso he could go to work Monday. Cooper looked at Breland's dues book and thenbrought Zea to meet Breland. Zea informed Breland that he should have clearedthrough the Local before going to the jobsiteBreland replied he had clearedthrough Sharp, who was present in the room. Zea stated he was the only one whocould grant clearance and that there was no work available in Dallas for Breland. PLUMBERS & STEAMFITTERS UNION LOCAL 100, ETC.405Breland pointed out he had been hired by Beard and that Beard had called to geta work order for him. Zea made no mention of any telephone call from Beard andagain stated he had no jobs available. The meeting then ended.Nesbitt testified that Zea informed Breland he was supposed to get his workthrough the Local and Breland replied he had asked for work through the Localbefore he went to the jobsite.Zea told him to get a travel card if he wanted towork for Beard.Breland complained it was 180 miles to his home and he hadalready been promised a job by Beard. Breland failed to get a work order, so thetwo men went back to the jobsite.Upon arriving at the jobsite Breland informed Beard that he had failed to gethis work order and Beard answered, "Well, that is up to Mr. Fry and the Local."The conversation ended on that note.Breland then explained the situation to Fry,who stated he would call Zea and get the matter straightened out.The two menwent to the office where Fry attempted to reach Zea by telephone, but was unableto do so. Finally, about 5:30 they left the office and drove to Fry's home. Thatnight Fry telephoned Zea and following his conversation Fry told Breland there hadbeen a misunderstanding, which had been straightened out, and that Breland shouldget his travel card and come back Monday to go to work.Nesbitt testified substantially the same as Breland regarding the latter's con-versation with Fry at the jobsite.He also stated that the three men waited in theoffice for about 3 hours while Fry attempted to reach Zea by telephone.Over the weekend Breland obtained a travel card from Local 301 and on Mondaymorning he and Nesbitt went to the union hall. There, Breland presented his travelcard to Zea, who examined it and stated; "Breland we don't have any work availablefor you here."Breland queried; "What about the job I have already been hiredfor and supposed to be working now?" Zea answered: "Well, Mr. Beard called meand told me not to refer no more men out there, no more men to him." Zea thentook Breland into his office and explained he had some men who were laid off thatweekend so he could not send Breland out on a job. Breland pointed out he hadbeen hired Friday and it did not seem right to him. Zea said he could not affordto send him out while he had men in layoff status. Breland asked if he could stopby the job to see Fry and Zea said that he could, that he would get Fry on thetelephone, which he did.Breland spoke to Fry and when Fry inquired what wasthe trouble Breland said he did not know. Fry then asked to speak to Zea and Zearepeated the reasons why he could not send Breland to the job. Zea told Brelandthat if he would leave his travel card he would find a job for him. Breland informedZea he had incurred expenses in obtaining his travel card and that he would notleave it since he could not afford to be coming to Dallas without assurance of work.The meeting then ended.Breland and Nesbitt again went to the job, arriving there about noonAftersome words about Breland's failure to get a work order, Fry told him to deposithis card with the Local and he would get work later on. Breland said he could notbe running back and forth and that it cost $5 to deposit his card with the Local.Fry gave him $10 and Breland left for home, without depositing his card.Nesbitt testified to the same effect as Breland regarding the Breland-Zea conver-sation at the union hall and the Breland-Fry conversation at the jobsite.The same evening Fry telephoned Breland at his home to ask if he had depositedhis card and Breland replied no, he had not left it. Fry requested that Breland takeno action and he would try to straighten out the matter with Zea. Fry also relatedthat he and Beard had discussed the problem that afternoon and Beard stated "hecould hire me without clearing through the Local if he wanted to."However, Fryadvised him not do so "because he was using union labor and making money underthem."Breland remarked, "Well, Mr. Beard hired me," and Fry responded, "No.He will not." iApparently, that ended the conversation.On September 15, 1959, Breland filed a charge against Local 100 and Zea.On September 18, he telephoned Beard for a job and Beard told him he had noopenings, that he had laid off seven men that day. Beard mentioned he had receiveda copy of the above charge.i The General Counsel submitted a motion to correct the transcript by changing 11rel: nd'sabove-quoted remark to read : "Will Mr. Beard hire me?" The General Counsel contendsthe context and answer indicate a question was asked and answered. Counsel for theRespondents, in their brief, oppose the motion. I do not consider the matter importantand certainly it is not decisive of the issue herein. In any event, absent a clearer show-ing that the transcript is inaccurate I deny the motion.577684-61-vol. 128--27 406DECISIONS OF NATIONAL LABOR RELATIONS BOARDBeard testified that in the latter part of July or August, Fry spoke to him abouthiring a friend of his in East Texas who was a good pipefitter.Beard stated hecould use a good man, so "bring him up and put him to work." Fry said he woulddo so.The next day or so, Fry introduced Breland to Beard and stated Brelandwas ready to go to work. Beard said "O.K. . . . You let me know and just comeon out."When asked if he called Zea, following the above conversation, Beardanswered, "On that I wouldn't know." That afternoon Beard met with Fry and Bre-land in or near the office. Fry, who did most of the talking, informed Beard he didnot think Breland would go to work, or it would be better if he did not go towork, because Breland "didn't know whether he wanted to clear into Dallas ornot or whether he would get his travel card and clear into it or not."NeitherFry nor Breland gave any reason for Breland's not going to work other than thematter of the travel card.Beard said it was up to Fry and Breland and Brelanddid not work on the job. In respect to Fry's remark about clearing into Dallas,Beard explained he had been in the plumbing business for many years and "it justhas been an old Spanish custom for years that when you go from one town toanother you take a travel card with you from the union.We are still talking aboutemploying union men."Beard denied that he telephoned Zea to request a work order for Breland orthat he told Breland he would have to have a work order from the Local in orderto work on the job. Beard stated he would call Zea when he hired a man but notfor the purpose of obtaining clearance from the Local.When asked if he had everhired anyone who did not have a clearance from the Local, Beard said he did notknow whether or not they had clearances, if they had clearances they were notpresented to him.About December 15, 1959, Beard received a letter from the Local, dated December9, signed by Zea, stating that unfair labor practices charges had been filed against itby Breland. In substance Zea said he had no desire to cause or attempt to causeBeard to discriminate against Breland and while the Local was not requesting Bre-land's employment, the Local had no objection to Beard tendering an offer of em-ployment to Breland and employing him.However, Beard did nothing whateverand did not even discuss the letter with Zea, Fry, or Breland.Zea denied that on or about July 31, he, or anyone at the Local's office, receiveda telephone call from Beard requesting that a work order or clearance be given toBreland.Zea was questioned whether Breland came to his office on the above datepursuant to Beard's telephone call in respect to his going to work Monday and Zea.responded:He [Breland] said something to that effect.Actually, the case of the matterwas he came up and he asked for this work order and I told him that I can'tgive anybody a work order unless I receive a call for it and I told him that Ihad not received a call for him from anybody.Breland was not given a work order or clearance.Fry did not testify at the hearing.Concluding FindingsOn the basis of Breland's undisputed testimony,and Beard's admission that hehad "already hired" Breland at the time of their first meeting, I find that Brelandwas employed on July 31, and was scheduled to report for work on August 3. Theonly factual controversy centers on whether Breland's employment was conditionedupon his securing a work order or clearance from Local 100.After the foregoing arrangements had been settled, Beard according to Breland,stated he would obtain a work order for him from Zea or the Local. Followinga telephone call to Zea, during which he requested a work order for Breland, Beardinstructed Breland to pick up the order at the Local and report for work Monday.Accordingly, Breland went to the Local's office, presented his union dues book toZea, informed Zea he had been hired by Beard, and asked for his work order pur-suant to Beard's telephonic request.Zea refused to issue the order because Bre-land had not been cleared by the Local and there was no work available for him.Breland thereupon returned to the jobsite where he advised Beard that Zea hadrefused to give him a work order and Beard simply replied that was up toFry and the Local. Breland then explained his situation to Fry who, after talkingwith Zea, advised Breland to get a travel card from Local 301 and return MondayforworkIn accordance with Fry's suggestion, Breland secured a travel cardfrom his own Local and on Monday, August 3, presented the card to Zea.This PLUMBERS & STEAMFITTERS UNION LOCAL 100) ETC.407time Zea refusedto issue hima work order on the grounds that Beard did notwant any more men referred to him and there were members of the Local whowere not working.Zea stated if Breland would leave his travel card he wouldfind a job for him, but Breland declined the offer. Breland again discussed thematter with Fry but nothing was accomplished.Although Beard admitted he notifed the Local of all hirings, he denied that herequested Zea toissuean order to Breland or that he told Breland he had to havea work order in order to go on the job. From his second conversation with Bre-land and Fry, Beard knew that Breland's inability to obtain a work order stemmedfrom the fact that he was not a member of Local 100 and did not have a travelcard from Local 301.He also knew that in employingunionmen under thesecircumstances, a travel card was necessary.Despite the fact that Beard had alreadyemployed Breland, he made no attempt to permit him to work without an orderand left the matter to the job steward and the Local.Zea, likewise, denied Beard requested a work order for Breland. Zea admittedBreland asked for such an order and mentioned something to the effect that Beardhad sent him to the office for that purpose.However, Zea refused to issue the orderthe first time because Breland had not cleared into the Local and the second timefor the reasons that Beard did not need any more men andsomemembers of theLocal were unemployed at the time.In my opinion Breland gave a frank and fair account of the events which resultedin hisbeing denied employment or the right to work on the job.On the otherhand Beard and Zea impressed me as somewhat reluctant to offer any reason orexplanation for the treatment accorded Breland, other than Beard did not predicateBreland's working on the job upon issuance of a work order or clearance fromLocal 100.Accordingly, on the basis of the demeanor and manner in which thewitnesses testified, I accept the testimony of Breland, rather than that of Beardor Zea.But, apart from this finding, the undisputed evidence refutes the idea thatBreland decided to abandon his employment or that his failure to work on the jobwas attributable to any cause other than the Local's denial of a work order. I finditunbelievable and incredible that having been hired by Beard, Breland would,for no reason at all, apply to Zea for a work order, upon refusal to report back toBeardand Fry, then drive 180 miles to his home for the purpose of obtaining atravel card, and return to Dallas to present his travel card in order to secure a workorder from Zea. I have no difficulty in finding that Breland's employment was con-ditioned upon his securing a work order or clearance from Local 100.The remain-ing issueto be decided is whether the refusal by Zea and Local 100 to issue a workorder under such circumstances constituted a violation of the Act.The complaint alleges that the Respondents caused the Employer to discriminateagainstand to refuse and fail to employ Breland because he was not a member ofLocal 100.The complaint does not allege the discrimination was accomplished byvirtue of any agreement, understanding, or arrangement between the Respondentsand theEmployer.In essence, the Respondents contend that the refusal to provideBreland with a work order cannot be considered as violative of Section 8(b) (2),unlesstherewas an existinghiring arrangement or practice requiring the issuance ofsuch an order.2 I must reject this contention as a valid defense to the conductfound above.The Board in theKoppers Companycase,3under facts similar to those foundherein, held that apart from any agreement or understanding with the employers, thelocal and itsbusiness agents,by causing or attempting to cause construction com-panies to deny employment to, or to remove from jobs, union members who didnot have the proper "union book" or "card" for a particular job, or were membersof another local, thereby encouraged membership in the local in violation of Sec-tion 8(b) (2) and (1) (A) of the Act. The Board's order was enforced by the Circuiti The Respondents also contend that the evidence is insufficient to show that Fry wastheiragent with respect to the Breland matter. It is conceded Fry was the job stewardfor Local 100.The undenied testimony of Beard and Breland- clearly proves that Fry'sparticipation in the events herein was strictly in line with his duties as job steward.I, therefore, find Fry was an agent of the Respondents at all times material herein.a Local 542International Union of Operating Engineers, AFL-CIO (Koppers Company,Inc, et al.),117 NLRB 1863. See alsoInternationalBrotherhood of Boilermakers, IronShipBuilders,Blacksmiths,Forgers and Helpers, Local 92, AFL-CIO (PittsburghDes Moines Steel Company),119 NLRB 1605, andMorrison-Knudsen Company, Inc.,et at., d/b/a RobinsonBay Lock Constructors, A Joint Venture,123 NLRB 12. Cf.HarburTerminal Company,126 NLRB 659 408DECISIONS OF NATIONAL LABOR RELATIONS BOARDCourt of Appeals for the Third Circuit 4Again, inSchenley Distillers,5the Boardheld that absent a lawful exclusive referral agreement the local "caused" theemployer to discriminate against an applicant for employment by the businessagent's refusal to approve his employment because of his nonmembership in thelocal, even though there were no threats of retaliation by the local. In that casethere was no allegation in the complaint of any existing hiring agreement or under-standing, although the local and the employer, through statements by the local inthe course of contract negotiations, erroneously proceeded under the impression thatthe local had a legitimate interest in the selection of employees for employment.The Board's order was enforced by the Circuit Court of Appeals for the SeventhCircuit.6Since Breland's employment was conditioned upon clearance from Local 100,the Local by failing to provide Breland with such clearance thereby encouragedmembership therein, in violation of the rights guaranteed Breland under Section 7of the Act and caused Beard to discriminate against Breland in violation of Section8(a)(3) thereof?By engaging in such conduct and activities the Respondentsthereby violated Section 8(b)(2) and (1)(A) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents set forth in section III, above, occurring inconnection with the operations of the Employer described in section I, above, havea close, intimate,,and substantial relation to trade, traffic, and commerce among theseveral States and tend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE REMEDYHaving found that the Respondents have engaged in certain unfair labor practicesitwill be recommended that they cease and desist therefrom and take certain affirma-tive action to effectuate the policies of the Act.Having found that the Respondents, on August 3, 1959, caused the Employer todiscriminate, in violation of Section 8(a)(3), against O. W. Breland as to his hireor tenure of employment and/or as an applicant for employment, it will be recom-mended that 0. W. Breland be made whole for any loss of pay suffered as a resultof the discrimination against him.8Backpay shall be computed in accordancewith the formula in F.W. Woolworth Company,90 NLRB 289.The General Counsel does not request theBrowns-Oldsremedy (115 NLRB 594),hence it will not be recommended in this case.From the above findings of fact, and upon the entire record in this case, I makethe following:CONCLUSIONS OF LAW1.Beard Plumbing Company is engaged in commerce within the meaning ofSection 2(6) and (7) of the Act2.Respondent Local 100 and Local 301 are labor organizations within the mean-ing of Section 2(5) of the Act.The Respondent William D. Zea is an agent ofRespondent Local 100 within ,the meaning of Section 8(b) of the Act.3.By causing Beard Plumbing Company to discriminate against O. W. Brelandin violation of Section 8(a)(3) of the Act, thereby restraining and coercing O. W.Breland in the exercise of his rights under Section 7 of the Act, the Respondents,Local 100 and William D. Zea, its business representative, have engaged in unfairlabor practices within the meaning of Section 8(b)(2) and (1)(A) of the Act.4.The said unfair labor practices are unfair labor practices affecting commercewithin the meaning of Section 2(6) and (7) of the Act.[Recommendations omitted from publication.]4N L R B v Local 542, International Union of Operating Engineers, AFL, et al.,255 F 2d 703.Local 392,United Association of Journeymen and Apprentices of the Plumbing andPipe Fitting Industry of the United States and Canada, AFL-CIO (Schenley Distillers,Inc.),122 NLRB 613ON L R B v Local392,United Association of Journeymen & Apprentices of thePlumbing & Pipefitting Industry of U.S. & Canada (Schenley Distillers),277 F. 2d 56.7 The RadioOfficers'Union, etc (A. H. Bull Steamship Company) v. N.L.R B., 347US 17, 39-43.s In accordance with the Board's practice, it is not recommended that the RespondentZea be held individually liable for backpay.International Hod Carriers', Building andCommon Laborers Union of America,LocalNo.83,AFL-CIO, et al. (Consolidated Con-struction Company, Inc.),124 NLRB 1131